Order entered July 6, 2021




                                       In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas

                                 No. 05-21-00121-CV

                          YOLANDA VILLEGAS, Appellant

                                         V.

   VASDEV RAI AND COSMETIC SURGICAL CENTER, P.A., Appellees

                On Appeal from the 116th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-19-11205

                                      ORDER

      Before the Court is appellant’s unopposed motion for leave to file late brief.

We GRANT the motion and ORDER the brief received July 2, 2021 filed as of

the date of this order.


                                              /s/   KEN MOLBERG
                                                    JUSTICE